Citation Nr: 1402374	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned an initial evaluation of 30 percent, effective from May 28, 2010.  A subsequent rating decision from September 2012 assigned an earlier effective date of July 1, 2008, continuing the 30 percent evaluation.  Jurisdiction currently resides with the RO in Houston, Texas.

The Veteran requested a hearing before the Board in his July 2009 substantive appeal (VA Form 9).  In September 2009, the Veteran withdrew that request and requested a Decision Review Officer (DRO) hearing.  In April 2010, the Veteran withdrew the DRO hearing request.  The Board deems his hearing requests withdrawn.  No additional action in this regard is warranted.

A May 2010 VA examination report lists the Veteran as unemployed due to his inability to perform his job duties.  The Veteran also states that as a result of his PTSD symptoms, he was forced to resign from his job because he could no longer handle the work.  See Notice of Disagreement dated July 2010.  The issue of entitlement to a TDIU has been reasonably raised by the record and is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for PTSD and TDIU.  However, before the Board can adjudicate the appeal on the merits further development is required.

The Veteran's most recent VA examination for PTSD was conducted in May 2010 and the Veteran asserts that a higher rating is warranted and that his symptoms have worsened.  In response, the RO scheduled the Veteran for a VA examination in January 2011.  A notation in the record indicates that the Veteran called and cancelled the appointment.  

In a June 2012 statement, the Veteran explained that in September 2010 he moved from St. Louis, Missouri to San Antonio, Texas.  He stated that he notified the RO in St. Louis of his relocation, but he still received a telephone call from the St. Louis RO in January 2011, notifying him of a scheduled VA examination in St. Louis.  The Veteran also wrote that a VA employee advised him that the St. Louis RO would contact the San Antonio RO to schedule him for an examination in San Antonio.  The record fails to demonstrate that the Veteran's examination was rescheduled.

Given the procedural development presented in this case, the Veteran should be afforded a contemporaneous VA examination.  Not only is the 2010 PTSD examination stale, but also the Veteran provided good cause for cancelling the 2011 scheduled examination and has requested to appear for another examination.  38 C.F.R. § 3.655 (2013).  Of note, a letter dated January 2013 indicates that the Veteran has moved to Nevada.  

The Veteran also seeks entitlement to a TDIU.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Service connection is in effect for obstructive sleep apnea (rated as 50 percent disabling); PTSD (rated as 30 percent disabling); and Crohn's Disease/obstructive bowel syndrome/hiatal hernia/diverticulosis/polyps/gastritis (rated as 10 percent disabling).  The combined rating is 70 percent.  A VA examination is needed to ascertain whether the Veteran's PTSD, or his service-connected disabilities in the aggregate, render him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice apprising him of the type of evidence and information needed to substantiate a claim for TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his PTSD.  All indicated tests and studies are to be performed.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner. 

3.  Additionally, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should indicate whether it is at least as likely as not that the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) solely due to his PTSD, or due to a combination of his service-connected disabilities.  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


